DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,067,676. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims anticipates application claims.

Application claim 21
A computer-implemented method comprising: 







collecting a data set comprising a first plurality of raw intensity values output by a first channel from among a plurality of channels of a sensor, the first channel being capable of operating at a particular power level of a plurality of power levels, the first plurality of raw intensity values being output by the first channel at a first power level from among the plurality of power levels; 

computing a first calibration multiplier and a first bias value for the first power level of the first channel based on a model; 




assigning the first calibration multiplier and the first bias value to the first power level of the first channel; and 





providing, for a vehicle computing system, data indicative of the first calibration multiplier and the first bias value assigned to the first power level of the first channel.
Patent claim 1
A vehicle computing system configured to control a vehicle, the vehicle computing system comprising:one or more processors of a machine; and a machine-storage medium storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising:

collecting a data set comprising a first plurality of raw intensity values output by a first channel from among a plurality of channels of a light detection and ranging (Lidar) unit, each channel being capable of operating at a plurality of power levels, the plurality of raw intensity values being output by the first channel at a first power level from among the plurality of power levels;

computing a first calibration multiplier and a first bias value for the first power level of the first channel using a linear model, the linear model describing an expected intensity value as a function of a raw intensity variable, a calibration multiplier variable, and a bias variable;
assigning the first calibration multiplier and the first bias value to the first power level of the first channel;

during operation of the vehicle, determining calibrated intensity values based on application of the linear model to subsequent raw intensity values output by the first channel at the first power level using the first calibration multiplier and the first bias value assigned to the first power level of the first channel; and

determining a motion plan for the vehicle based on the calibrated intensity values, the motion plan controlling motion of the vehicle.

Application claim 33
A computing system comprising: one or more processors; and one or more non-transitory computer-readable media that store instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, the operations comprising: 

collecting a data set comprising a first plurality of raw intensity values output by a first channel from among a plurality of channels of a sensor, the first channel being capable of operating at a particular power level of a plurality of power levels, the first plurality of raw intensity values being output by the first channel at a first power level from among the plurality of power levels;

computing a first calibration multiplier and a first bias value for the first power level of the first channel based on a model; 


assigning the first calibration multiplier and the first bias value to the first power level of the first channel; and 





providing, for the sensor, data indicative of the first calibration multiplier and the first bias value assigned to the first power level of the first channel.
Patent claim 1
A vehicle computing system configured to control a vehicle, the vehicle computing system comprising:one or more processors of a machine; and a machine-storage medium storing instructions that, when executed by the one or more processors, cause the machine to perform operations comprising:

collecting a data set comprising a first plurality of raw intensity values output by a first channel from among a plurality of channels of a light detection and ranging (Lidar) unit, each channel being capable of operating at a plurality of power levels, the plurality of raw intensity values being output by the first channel at a first power level from among the plurality of power levels;

computing a first calibration multiplier and a first bias value for the first power level of the first channel using a linear model, the linear model describing an expected intensity value as a function of a raw intensity variable, a calibration multiplier variable, and a bias variable;
assigning the first calibration multiplier and the first bias value to the first power level of the first channel;

during operation of the vehicle, determining calibrated intensity values based on application of the linear model to subsequent raw intensity values output by the first channel at the first power level using the first calibration multiplier and the first bias value assigned to the first power level of the first channel; and

determining a motion plan for the vehicle based on the calibrated intensity values, the motion plan controlling motion of the vehicle.
	
Applicant claim 39

One or more non-transitory computer-readable media storing a set of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 

collecting a data set comprising a first plurality of raw intensity values output by a first channel from among a plurality of channels of a sensor, the first channel being capable of operating at a particular power level of a plurality of power levels, the first plurality of raw intensity values being output by the first channel at a first power level from among the plurality of power levels; 

computing a first calibration multiplier and a first bias value for the first power level of the first channel based on a model; 





assigning the first calibration multiplier and the first bias value to the first power level of the first channel; and 








providing, for a vehicle computing system, data indicative of the first calibration multiplier and the first bias value assigned to the first power level of the first channel.
Patent claim 10

A method comprising:





collecting a data set comprising a first plurality of raw intensity values output by a first channel from among a plurality of channels of a light detection and ranging (Lidar) unit, each channel being capable of operating at a plurality of power levels, the plurality of raw intensity values being output by the first channel at a first power level from among the plurality of power levels;

computing a first calibration multiplier and a first bias value for the first power level of the first channel using a linear model, the linear model describing an expected intensity value as a function of a raw intensity variable, a calibration multiplier variable, and a bias variable;

assigning the first calibration multiplier and the first bias value to the first power level of the first channel;

determining, using one or more processors, calibrated intensity values based on application of the linear model to subsequent raw intensity values output by the first channel at the first output level using the first calibration multiplier and the first bias value assigned to the first power level of the first channel, the subsequent raw intensity values being output by the first channel at the first output level during operation of a vehicle system that includes the Lidar unit; and

determining a motion plan for the vehicle system based on the calibrated intensity values, the motion plan controlling motion of the vehicle system.



	From the table provided, it is clear that applicant claims 21, 33, 39 is broader in scope than patent claims 1 and 10.  Patent discloses that the sensor is LIDAR whereas application uses the broader “sensor” in the independent claims and the more specific light detecting sensor and LIDAR in dependent claims 22 and 40.  
Further claims 22-32, 34-38 and 40 are similarly rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 11-20 of U.S. Patent No. 11,067,676.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the same reason mentioned above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because they are directed toward abstract ideas without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter (hereinafter referred to as the 2019 PEG).  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Claims 21-40 are directed toward methods and computer system performing said method, therefore, fall within one of the four statutory categories of invention.  However, claims 21-40 clearly do not meet the three-prong test for patentability set forth in the 2019 PEG.
	With regard to the first prong, whether a claim recites a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s independent claim 21, 33, 39 is directed toward a method for collecting sensor data from a first channel (observation), calculating a calibration multiplier and bias value for the first power level based on a model (evaluation), assigning the first calibration multiplier and the first bias value to the first power level of the first channel (judgment), providing for the sensor data indicative of the first calibration multiplier and bias value (opinion).  Due to the expansively broad nature of the claims, they encompass “mental processes”, i.e. collecting data, performing calculations and providing the results as a multiplier and bias values.  Only the providing of the information is claimed.  The dependent claims (21-40) merely recite further limitations on the sensor, model, data set, bias/multiplier values. 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims 21-40 do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  Notably, the claims do not provide any limitations regarding a specific application or use, outside of providing a generic signal.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Rather, they are implemented using merely a processor and computer readable storage.  There is no transformation or reduction of a particular article to a different state or thing.  Lastly, there are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims are implemented on a processor, i.e. a computer, and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the abstract idea(s) are merely implemented on a computer.  In addition, the processor in this case does not link the use of the abstract idea(s) to a particular technological environment or field of use, much less “generally link the use…to a particular technological environment or field of use”.  Therefore, with regard to whether the abstract idea has been integrated into a practical application, the answer is clearly no.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement the above recited abstract idea(s), with nothing more, is a well-understood, routine and conventional activity.
Thus, since claims 21-40 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are clearly directed toward non-statutory subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661